IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHAEL CROWELL, )
Plaintiff,

v. 1:A7CV515
ROY COOPER, Governor of North
Carolina, et al., )
Defendants.
ORDER

This matter is before the Court on Defendants’ Joint Motion to Dismiss [Doc. #66].
In his Amended Complaint, Plaintiff seeks “to have the court declate unconstitutional North
Carolina law that excludes unaffiliated voters from being appointed to the State Board of
Elections and the 100 county boards of election.” (Am. Compl. [Doc. #63] at 1.) Plaintiff
contends that, as an unaffiliated voter, he “is excluded from serving on those boards in
violation of his constitutional rights to equal protection, free speech, and freedom of
association.” (Id. at 1-2.) These claims ate asserted against Defendant Roy Cooper, in his
official capacity as Governor of North Carolina, and against the members of the State Board
of Elections in their official capacities.

After Plaintiff filed his Amended Complaint, Defendants filed their Motion to Dismiss
pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedute, seeking to
dismiss Plaintiffs Amended Complaint based on lack of standing and failure to state a
plausible claim for relief. In their briefing on this Motion, both sides cited and relied upon a

decision of the Court of Appeals for the Third Circuit in Adams v. Governot of Delawate,

Case 1:17-cv-00515-WO-JEP Document 86 Filed 05/07/21 Page 1 of 4
922 F.3d 166 Gd Cir. 2019). However, shortly after briefing was completed, the Supreme
Court considered and ultimately granted a petition for certiorari in that case, Carney v. Adams,
140 S. Ct. 602 (Dec. 6, 2019) (granting cert.), and this Court held the present case in abeyance
pending the resolution of that case by the Supreme Court. The Supreme Coutt recently issued
a decision in that case, as teflected in a Suggestion of Subsequently Decided Authority filed by
Defendants [Doc. #83]. In that decision, the Supreme Court considered the record following
discovery focused on the issue of standing, and concluded that the plaintiff lacked standing to
pursue the claims and that the case should be dismissed. Carney v. Adams, 141 S. Ct. 493
(Dec. 10, 2020). In light of that decision, this Court concludes that it would be appropriate to
allow limited discovery on the issue of Plaintiffs standing, on a Standard Track for 90 days,
closing August 5, 2021. The Parties would then have the opportunity to addtess and brief the
issue of standing in light of the recent decision in Carney v. Adams and in light of a factual
record on those issues.!

The Court also notes that in the briefing, the Parties address and dispute the
applicability of the “Anderson-Burdick” framework,? and the applicability of the “Elrod-

Branti” exceptions? with respect to Plaintiffs claims and Defendant’s motion to dismiss those

 

*In the Amended Complaint, Plaintiff asserts that he is well-qualified to setve on a board of elections (Am.
Compl. J 45), but does not address whether he is “able and ready” to apply for the relevant positions on the
state or county boards, or show that he is likely to apply in the reasonably foreseeable future, in otder to
demonstrate a concrete and imminent injury that is more than just “conjectural or hypothetical” and “more

than an abstract and generalized harm to [his] interest in the proper application of the law.” Carney v. Adams,
__ US. __, 141 S. Ct. 493, 498-500 (2020). However, when drafting the Amended Complaint Plaintiff did not

have the benefit of the decision in Carney v. Adams, and it appears that these issues would best be resolved on
a developed record after limited discovery.

* Anderson v. Celebrezze, 460 U.S. 780 (1983) and Burdick v. Takushi, 504 U.S. 428 (1992).

3 Elrod v. Burns, 427 U.S. 347 (1976) and Branti v. Finkel, 445 U.S. 507 (1980).
2

Case 1:17-cv-00515-WO-JEP Document 86 Filed 05/07/21 Page 2 of 4

 
claims. On initial review, it appears that these issues are addressed most clearly in Defendants’
Replies [Doc. #77, #78], but the Court concludes that it would be helpful to allow Plaintiff a
further opportunity to respond to that analysis and to allow both Parties to further address
these issues in light of subsequent developments in the case law. In addition, the Coutt notes
that if Plaintiff lacks standing, such that this Court does not have Article ITI jurisdiction, there
would be no need to teach these issues, and the Court will not address these issues without
first resolving the question of Plaintiffs standing. See Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 101-02 (1998) (“For a court to pronounce upon the meaning ot
the constitutionality of a state or federal law when it has no jurisdiction to do so is, by very
definition, for a coutt to act ultra vires.”’).

Therefore, the Court will terminate the present Motion to Dismiss with leave to tefile
after the conclusion of the limited discovery on standing. Any renewed Motion to Dismiss or
for Summaty Judgment should address questions of standing in light of the recent case law
and factual record from discovery, and may also addtess any other issues including those raised
in the present Motion to Dismiss, with the benefit of any subsequent case law.

In light of this determination, Plaintiffs Motion for an Initial Pretrial Conference and
for a Status Conference will be denied as moot.

IT IS THEREFORE ORDERED that this case is placed on a Standard Track for
discovery, limited to the issue of Plaintiffs standing, with a deadline of August 5, 2021 for the
close of that discovery. The Parties are directed to meet and confer within 14 days of the date

of this Order, to address their plans for this limited discovety.

Case 1:17-cv-00515-WO-JEP Document 86 Filed 05/07/21 Page 3 of 4
IT IS FURTHER ORDERED that the present Motion to Dismiss [Doc. #66] is
administratively terminated with leave to re-file within thitty (30) days after the close of the
limited discovery period, as further set out above.

BINALLY, IT IS ORDERED that Plaintiffs Motions for Discovery Conference or
Status Conference [Doc. #79, #81] ate DENIED as moot in leht of the above determination.

This, the 7 day of May, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

Case 1:17-cv-00515-WO-JEP Document 86 Filed 05/07/21 Page 4 of 4

 
